Title: [Diary entry: 24 February 1787]
From: Washington, George
To: 

Saturday 24th. Mercury at 30 in the Morning—44 at Noon and 36 at Night. Cloudy, heavy morning—wind Southerly tho not fresh—Red horison at the Suns rising & lowering all day. After breakfast Mr. Fairfax, his wife & daughter and Mr. Griffith went away. I rode to the Plantations at the Ferry, French’s, Dogue run, & Muddy hole. Plowing at Frenchs and Dogue run. Finished the Ditch at Muddy hole which divides fields No. 2 & 3. Would this afternoon finish plowing the other piece about 5¾ acres of Wheat Stubble on the East of the Mill race for Barley. This would have been done yesterday but there was no plowing any where.  Looked at the Dogue run Wheat. That which was sowed on lay land seemed to be well set in the ground—the Roots but little turned out with the frost. The early sown wheat in the Corn ground also looked tolerably well; but in places the roots were turned out of the ground, and in spots was injured by Water lying, or remaining on them too long. The latter sown Wheat cut but a very indifferent appearance—little being to be seen & that which was, seemed (the Root) to be entirely thrown out, except on the highest parts of the ridges. What alterations, or whether any for the better will take place must be determined here-after.